              Case 6:19-cv-01364-AA        Document 29        Filed 01/22/20     Page 1 of 2




Dennis Raybould
P.O. Box 241
Florence, OR 97439
(541) 997-1311




             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF OREGON
                       EUGENE DIVISION
Dennis Raybould,                            )
Diane Raybould,                             )   Case No. 6:19-cv-01364-AA
                                            )
               Plaintiffs,                  )
                                            )
       vs.                                  )
                                            )
RUSHMORE LOAN MANAGEMENT                    )
SERVICES, LLC, et al,                       )
                                            )
__________
  Defendants.                               )
                                            )

                   VERIFIED REQUEST FOR JUDICIAL NOTICE
              IN SUPPORT OF OPPOSITION TO MOTION TO DISMISS

   I, Dennis Raybould, request the Court to take judicial notice of the "VERIFIED REQUEST

FOR JUDICIAL NOTICE OF PROOF OF CLAIM AND MOTION TO ALTER OR AMEND

THE ORDER FOR SUMMARY JUDGMENT" ("RJN/Motion") which was filed on September

27, 2017 in case No. 15CV14566 in the Circuit Court of the State of Oregon in and for the County        ·-

of Lane ("State Foreclosure Case"). A certified true copy is attached.

   In addition, I request the Court to take judicial notice of the fact that the above-mentioned

"RJN/Motion" is pending.

   In addition, I request the Court to take judicial notice of the underlying Proof of Claim filed by

Aldridge Pite for ''U:S. Bank National Association, not in its individual capacity but solely as


REQUEST FOR JUDICIAL NOTICE                                                                  1
IN SUPPORT OF OPPOSITION TO MOTION TO DISMISS
             Case 6:19-cv-01364-AA         Document 29       Filed 01/22/20      Page 2 of 2




trustee for the RMAC Trust, Series 2016-CIT" in Bankruptcy Case No. 17-64614-tmrB (see

attached Exhibit A), and of the fact that, contrary to its representations, JPMorgan Chase Bank NA

did not own the Note at the time it filed the State Foreclosure Case No. 15CV14566.

   Therefore, the State Court Foreclosure judgment was fraudulently obtained, and the

principles of Res Judicata, collateral estoppel, claim preclusion, issue preclusion do not apply.

   In addition, I request the Court to take judicial notice of the fact that the State Foreclosure Case

is still open, the final judgment has not yet been entered (and certainly had not been entered as of

the date the [24] Motion to Dismiss was filed, nor as of the date the instant Federal case was filed),

and therefore again the principles of Res Judicata, collateral estoppel, claim preclusion, issue

preclusion do not apply.



I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct pursuant to 28 U.S.C. 1746.
                      ,

Executed on: January 21, 2020




REQUEST FOR JUDICIAL NOTICE                                                                  2
IN SUPPORT OF OPPOSITION TO MOTION TO DISMISS
